DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Reasons for Allowance
Claims 7-12, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 7, the prior-art does not teach a system for slow roll control, the system comprising: a rotor including a ferromagnetic thrust bearing disk extending outward from a longitudinal axis and configured to couple to a shaft extending along the longitudinal axis; and a pair of stators, each positioned axially adjacent to an opposing side of the thrust bearing disk, each of the pair of stators including, a ring-shaped stator core defining an aperture extending therethrough, two or more first windings each having a generally toroidal shape and coupled to the stator core at positions circumferentially 
Claims 8-12 are allowable for their dependency on claim 7.

RE claim 16, as previously discussed as containing allowable subject matter, the prior-art does not teach, inter alia, the first magnetic field is generated by a pair of stators, each positioned on axially opposing sides of the thrust bearing disk, each of the pair of stators comprising, a ring-shaped stator core defining an aperture extending therethrough, and two or more first windings each having a generally toroidal shape and coupled to the stator core at positions circumferentially offset from one another.
Claim 17 is allowable for its dependency on claim 16.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834